Citation Nr: 9929098	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-45 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected dysthymia, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1951 to 
April 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied the 
appellant's claim for an increased disability evaluation in 
excess of 30 percent for his service-connected dysthymia.  
Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's service-connected dysthymia is manifested 
by: chronically depressed mood; low self esteem; suicidal 
ideations, without actual plans; no homicidal ideations; 
adequate dress and appearance; adequate affect; adequate 
memory; average intellectual functioning; fair judgment; and 
subjective complaints of isolation and withdraw.  A Global 
Assessment of Functioning (GAF) score of 50 has been assigned 
to his psychiatric disorder.

3.  The medical evidence of record does not contain findings 
showing that the veteran has severe impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people.

4.  The medical evidence of record does not show a reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce severe industrial impairment.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, and not in 
excess thereof, has been met for the veteran's service-
connected dysthymia.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, and  4.132, Diagnostic Code 9405 
(1996), amended by 38 C.F.R. § 4.130, Diagnostic Code 9433 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his service-
connected dysthymia has increased in severity is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well grounded claim for an 
increased rating).  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).


II.  Factual Background

In January 1996, the veteran filed his present claim for an 
increased disability evaluation in excess of 30 percent for 
his service-connected dysthymia.  

In March 1996, a VA psychiatric examination was conducted.  
The report of this examination noted that the veteran was not 
following any organized psychiatric treatment.  The veteran 
had previously worked as an elementary school teacher for 24 
and 1/2 years, and he retired from this position in 1984.  A 
mental status examination revealed, in part:

He responded to questions coherently and 
relevantly and knew the reason for this 
evaluation.  He admits being married 
once, but has no children.  His 
conversation is well organized, relevant 
and coherent.  There are no delusional 
material elicited.  He is oriented 
grossly, superficially, but there are no 
impairment in the remote memory.  His 
memory has some defect.  Concentration is 
preserved with superficial calculation, 
not impaired.  Basically this patient is 
operating chronically depressed.  No 
suicidal ruminations found.  His judgment 
is preserved.  He differentiates well 
between right and wrong.

The report concluded with a diagnosis of dysthymia and noted 
a GAF score of 50.  The report also indicated that the 
veteran has been diagnosed with diabetes mellitus and that he 
was legally blind.

A psychiatric evaluation report, dated July 1996, was 
received from M. Cubano, M.D.  The report noted that the 
veteran had earned a BA in Education, and that he was 
previously employed as a teacher for thirty years, retiring 
in 1984.  A mental status examination revealed that the 
veteran reported thoughts of worthlessness, 

hopelessness and low self esteem.  The report also noted that 
the veteran

Is irritable and reacts in an explosive 
way.  His lost interest in daily 
activities.  Is demanding.  There is loss 
of appetite.  Can become incoherent and 
illogical.  Ideas of grandiosity, has no 
aggressive control and can become 
insselting. [sic]  Has had suicidal 
rumination with loss of interest in 
things, and life.  Partially desoriented 
[sic] in time and space.  Affect and mood 
are labile and depressed.  Memory for 
inmediate [sic] and recent events is 
poor. Diagnosis at VAH is of 
Schizophrenia Judgement poor.  
Intellectual functions are poor insight 
is poor.

The report concluded with diagnoses of schizophrenia, 
undifferentiated, and post-traumatic stress disorder.  

In April 1997, a second VA psychiatric examination was 
conducted.  The report of this examination noted that the 
veteran was married, and that he had two adult children from 
a previous marriage.  The report clarified that the veteran 
had previously worked as a teacher for 24 and 1/2 years and 
that he had accumulated thirty years towards his retirement 
based upon his military service.  When asked about his 
current symptoms the veteran indicated:

I am an etc.  All the old age illness 
have fallen on me and sometimes [I] just 
feel like doing away with myself.  I 
cannot see, I am impotent, and what is 
life if one is useless.  I feel tired all 
the time.  I do not feel like doing 
anything at all.


Objective examination revealed a well developed, well 
nourished male, who arrived for the interview adequately 
dressed and groomed.  The report further noted:

He was avoidant of direct eye contact 
with the interviewer.  He wears 
prescribed lenses and uses special cane 
for people who are legally blind.  He is 
aware of the interview situation.  He is 
relevant, coherent and at no point he 
made mention of any kind of psychotic 
symptoms.  He is not delusional and no[t] 
[sic] hallucinating.  He has very good 
memory about past events.  His self 
esteem is low.  He refers to be isolated 
and withdrawn.  He refers that at home he 
just sits down and hardly speaks to his 
wife and this is something that she 
complains about.  He is repetitive about 
the all the negative effect of diabetes 
that he has, mostly his sexual impotency.  
This apparently has affected his self 
esteem greatly.  He voices death wishes, 
but there are no actual suicidal plans.  
No homicidal ideas are detected.  The 
affect is adequate.  The mood impresses 
as chronically depressed.  He is oriented 
in person, place, and time.  Memory is 
adequate.  Intellectual functioning is 
average, judgment is fair, insight is 
poor.  

The report concluded with a diagnosis of dysthymia and listed 
psychosocial stressors of deteriorating physical condition.  
The report also noted a GAF score of 50. 

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The need for the 
statement of reasons or bases is particularly acute when 
addressing the degree of disability resulting from mental 
disorders.  Mitchem v. Brown, 9 Vet. App. 138, 140 (1996); 
see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The statement must be adequate to enable a claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review by the United States Court of 
Veterans Appeals (the Court).  See Simon v. Derwinski, 2 Vet. 
App. 621, 622 (1992); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  To comply with this requirement, the Board must 
analyze the credibility and probative value of the evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 
1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  Furthermore, as the Court has pointed out, the Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998). 

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97 at 2.

The veteran's service-connected dysthymia is currently rated 
as 30 percent disabling.  Under the old criteria, in effect 
prior to November 7, 1996, a 30 percent rating was assigned 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  The next 
higher rating, a 50 percent rating, is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
disability rating is warranted for severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people and psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  The highest 
rating, a 100 percent schedular evaluation, is warranted when 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
psychoneurotic symptoms exist which are totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9405 (1996).

Under the revised criteria of Diagnostic Code 9433, effective 
from November 7, 1996, a 30 percent evaluation is assigned 
where there is disability productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events.

The next higher rating, a 50 percent rating, is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating may be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

The highest rating, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998). 

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected dysthymia is 
most appropriately rated as 50 percent disabling.  In this 
regard, the Board concludes that a 50 percent rating would be 
warranted under the criteria set for above for both the old 
and new regulations.  The veteran's most recent VA 
psychiatric examination, performed in April 1997, noted that 
the veteran's condition was manifested by a chronically 
depressed mood, low self esteem and poor judgment.  The 
report also noted that the veteran voiced suicidal 
intentions, although without actual plans therefor, and 
listed a GAF score of 50.  The report of his private 
psychiatric evaluation, dated July 1996, noted that the 
veteran's affect and mood were labile and depressed, that his 
intellectual functions were poor and that he had lost 
interest in daily activities. 

Having determined that an increased disability rating is 
warranted, it is now incumbent upon the Board to ascertain 
whether a rating greater than 50 percent can be granted for 
the veteran's service-connected dysthymia.  In doing so, the 
Board has considered potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the appellant. Schafrath, 1 Vet. App. 589.  

After a thorough review of the evidence of record, the Board 
concludes that a higher rating is not warranted for the 
veteran's service-connected dysthymia under either the old or 
new set of criteria.  Thus, the Board finds that neither one 
of the criteria is more beneficial to the veteran's claim 
than the other.  The veteran's most recent VA examination 
report, dated April 1997, noted that his appearance and dress 
were adequate.  He had adequate memory, average intellectual 
functioning, and fair judgment.  The report also stated that 
the veteran "has very good memory about past events" and 
that during the interview he was "relevant, coherent and at 
no point made mention of any kind of psychotic symptoms."  
Although the veteran reported death wishes, the report 
indicated that there are no actual suicidal plans.  The 
report also indicated no homicidal ideas were detected.  The 
veteran's prior VA psychiatric, dated March 1996, noted that 
the veteran's "conversation is well organized, relevant and 
coherent."  The report also noted that no delusional 
material was elicited and the veteran veteran's concentration 
and judgment were preserved.
Lastly, the Board finds that at least a portion of the 
veteran's psychiatric disorder is related to his non-service 
connected diabetes mellitus.  In this regard, the report of 
his April 1997 VA psychiatric examination indicated that the 
veteran's loss of sexual impotency, secondary to his non-
service-connected diabetes mellitus, "has affected his self 
esteem greatly."  

The medical evidence of record does not contain findings 
showing that the veteran has severe impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, or that his condition produces 
severe industrial impairment.  As noted in his psychiatric 
evaluations the veteran is currently married and does not 
follow any regular course of treatment for this condition.

Based upon the facts and circumstances noted above, the Board 
concludes that the veteran's service-connected dysthymia is 
most appropriately rated as 50 percent disabling.


ORDER

An increased disability rating of 50 percent, and not in 
excess thereof, is granted for the veteran's service-
connected dysthymia, subject to the law and regulations 
governing the payment of monetary awards.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

